        Case 1:20-cv-07050-KPF Document 16 Filed 02/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KARIN GARFIN,

                          Plaintiff,

                   -v.-                              20 Civ. 7050 (KPF)

CHARTER COMMUNICATIONS, INC.;                             ORDER
KEVIN DUGAN; AUDREY GRUBER;
and JOI DE LEON.

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      At a conference held on September 11, 2020, the Court stayed this

matter pending the resolution of a petition to compel arbitration (the “Petition”)

filed in a related case, Charter Communications, Inc. v. Garfin, No. 20 Civ. 7049

(KPF). (Minute Entry for September 11, 2020). In an Opinion and Order

issued today, February 23, 2021, the Court granted the Petition. (No. 20 Civ.

7049, Dkt. #30). For the reasons set forth in the Court’s Opinion and Order,

this action remains STAYED pending further order of the Court.

      SO ORDERED.

Dated: February 23, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
